UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1846



DAVID K. EVERSON; PATRICIA M. EVERSON,

                                               Plaintiffs - Appellants,

          versus


RICHARD L. DOUGHTON, Individually and in His
Official Capacity as Justice of the Superior
Court of Alleghany/Rockingham County, North
Carolina,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cv-01033-JAB)


Submitted:   January 9, 2008                 Decided:   January 23, 2008


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David K. Everson, Patricia M. Everson, Appellants Pro Se. Grady L.
Balentine, OFFICE OF THE ATTORNEY GENERAL, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David K. and Patricia M. Everson appeal the district

court’s orders granting Richard L. Doughton’s motion to dismiss the

Eversons’ 42 U.S.C. §§ 1981 and 1983 (2000) complaint.                  The

district court found the Eversons’ claims were barred by absolute

judicial   immunity   and   the   Eleventh   Amendment.      The   Eversons

challenge both of the district court’s findings.          We have reviewed

the record, the parties’ informal briefs, and the district court’s

orders and find no reversible error.         Accordingly, we affirm.

           Judges enjoy absolute judicial immunity from damages

liability for judicial acts unless done “in clear absence of all

jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356-57 (1978). In

making this determination, “the scope of the judge’s jurisdiction

must be construed broadly.”       Id. at 456.    And a judge may “not be

deprived of immunity because the action [taken] was in error, was

done maliciously, or was in excess of his authority.”              Id.; see

also Chu v. Griffith, 771 F.2d 79 (4th Cir. 1985).                 We have

identified two important factors for consideration: whether the

function is one normally performed by a judge and whether the

parties dealt with the judge in his or her judicial capacity.

King v. Myers, 973 F.2d 354, 357 (4th Cir. 1992).

           The Eversons’ only assertion is that Doughton wrongly

decided the state court action.      As a judge on the state superior




                                   - 2 -
court, Doughton had authority to consider that action and he is

immune from suits arising from those acts.

          The Eleventh Amendment provides, in pertinent part, that

“[t]he judicial power of the United States shall not be construed

to extend to any suit in law or equity, commenced or prosecuted by

one of the United States by Citizens of another State.”        The

Eversons correctly note that the Eleventh Amendment does not bar

suits seeking damages from government officials in their individual

capacities.   See S.C. State Ports Auth. v. Fed. Mar. Comm’n, 243

F.3d 165, 170 (4th Cir. 2001).   However, this principle does not

aid the Eversons because the only conduct the Eversons challenge is

Doughton’s disposition of state court proceedings.   Therefore, the

district court properly dismissed the action as being barred by the

Eleventh Amendment.   See Will v. Michigan Dep’t of State Police,

491 U.S. 58, 71 (1989) (“[A] suit against a state official in his

or her official capacity is not a suit against the official but

rather is a suit against the official’s office” and therefore “is

no different from a suit against the State itself.”). Accordingly,

the Eleventh Amendment also bars the Eversons’ claims.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED


                              - 3 -